Citation Nr: 0830899	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-24 378A	)	DATE
	)
	)


THE ISSUE

Whether a decision issued by the Board of Veterans' Appeal on 
February 14, 1947, which affirmed a reduction from 100 
percent to noncompensable for service-connected psychosis, 
was clearly and unmistakably erroneous.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1944.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) by virtue of the Board's original 
jurisdiction over claims of clear and unmistakable error 
(CUE) in prior Board decisions.  38 U.S.C.A. § 7111(e) (West 
2002).  The veteran has moved for review of a Board decision 
of February 13, 1947, that confirmed the reduction of the 
veteran's rating from 100 percent to noncompensable (0 
percent).  

The veteran's motion for advancement of his appeal on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).  Accordingly, the claim is advanced on 
the Board's docket.   


FINDINGS OF FACT

1.  The Board's decision of February 14, 1947, was based on a 
finding that the evidence, by a preponderance, that there 
were no clinical symptoms of or industrial or social 
impairment due to the psychosis diagnosed in service. 

2.  The February 1947 Board decision correctly applied 
existing VA regulations and was consistent with and supported 
by the evidence then of record. 
 
3.  The appellant has not established that, had any alleged 
error not been made, it would have manifestly changed the 
outcome of the appeal.   


CONCLUSION OF LAW

There is no clear and unmistakable error (CUE) in a February 
14, 1947 Board decision which affirmed a reduction from 100 
percent to noncompensable for service-connected psychosis.  
38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 20.1403 (2007); 38 C.F.R. § 2.1172 (1947 Supp.), VA 
Regulation & Procedure (R&PR) 1172)(Sept.20, 1946); 38 C.F.R. 
§ 2.1009(e) (1946 Supp.)., VA R&PR 1009 (1945). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The 
moving party bears the burden of presenting allegations of 
error which existed at the time of the decision alleged to be 
the product of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  

Facts and analysis

CUE is established when three conditions are met.  First, 
either (1) the correct facts contained in, or constructively 
contained in, the record were not before the adjudicator, or 
(2) the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  Second, the alleged error must be 
"undebatable," not merely "a disagreement as to how the 
facts were weighed or evaluated."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error 
must have "manifestly changed the outcome" of the decision 
being attacked, at the time that decision was rendered.  Id. 
at 313-14, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir .1999) (expressly adopting "manifestly changed the 
outcome" language in Russell, supra).

The veteran does not contend that there were any facts 
contained in the record which were not before the Board.  
Rather, the veteran, through his representative, contends 
that the regulatory provisions extant at the time of the 
February 1947 Board decision were incorrectly applied.  In 
particular, the veteran's representative contends that 
reduction of the veteran's evaluation for psychosis was based 
on only one examination, the October 1946 examination.  The 
veteran argues that a reduction based on only one examination 
was not in conformance with 38 C.F.R. § 2.1172 (R&PR 1172), 
because that regulation required review of the evidence in 
light of the medical history.  38 C.F.R. § 2.1172(a).  

However, the Board notes that, in September 1946, immediately 
prior to the October 1946 rating decision that the February 
1947 Board decision affirmed, VA amended R&PR 1172 was 
amended.  Another paragraph, R&PR 1172(C), was added to R&PR 
1172.  38 C.F.R. § 2.1172(c) (1947 Supp.)  The additional 
provision codified a policy which had been issued as a letter 
from VA's Administrator in 1944, as noted in the veteran's 
argument.  

The revised provision, as effective in September 1946, states 
that the provisions of 38 C.F.R. §§ 2.1172(a) and 2.1172(b) 
regarding stabilization of ratings "apply to permanent 
ratings or those which on account of their long 
continuance," defined as five years or more, are on a parity 
with permanent ratings.  The revised regulation, as in effect 
from September 20, 1946, specifically stated that 38 C.F.R. 
§§ 2.1172(a) and 2.1172(b) regarding stabilization of ratings 
"are not for application" in the cases of veterans so 
recently discharged from the service that their disability 
has not been stabilized.  (Emphasis added.)  

As the veteran had been separated from service only a little 
over two years at the time of the October 1946 rating 
decision, the "not for application" language which appears 
in the September 20, 1946 amendment to 38 C.F.R. § 2.1172(c) 
applied to his 1946 rating.  The RO was not required to 
consider 38 C.F.R. § 2.1172(a) or § 2.1172(b), because the 
veteran's rating had been in effect less than five years.  
Despite the assertions of the veteran to the contrary, 38 
C.F.R. § 2.1172, as in effect in October 1946 was "not for 
application" in the veteran's case.  Therefore, lack of 
discussion of compliance with the provisions of 38 C.F.R. 
§ 2.1172 (R&PR 1172) in the Board's February 1947 decision 
did not constitute CUE.  The Board notes that, within less 
than four years, R&PR 1172 was revised (as well as recodified 
and renumbered, at 38 C.F.R. § 3.172), and the provision was 
again applicable to a wider range of cases, effective in 
1950.  See 38 C.F.R. § 3.172 (1951 Supp.)

The RO noted on the rating sheet that it considered R&PR 1009 
(38 C.F.R. § 2.1009), the provision applicable to rating 
reductions.  38 C.F.R. § 2.1009(e) (1946 Supp.).  The 
veteran's assertion that R&PR 1009 required VA to provide the 
veteran with notice 60 days prior to the rating reduction is 
not accurate.  The provision at R&PR 1009(E), 38 C.F.R. 
§ 2.1009(e), is the precursor of the regulation currently 
codified at 38 C.F.R. § 3.105.  

The current provision does require notice to a veteran 60 
days prior to a rating reduction.  38 C.F.R. 
§ 3.105(e)(2007).  In contrast, the precursor provision, as 
effective in 1946, stated that the rating agency was to 
prepare a rating extending the current evaluation for sixty 
days beyond the date of the reduction decision, and then 
"promptly" notify the veteran in writing of the proposed 
reduction.  The veteran's representative is correct that the 
notice to the veteran about the proposed rating reduction in 
1946 was not issued to the veteran 60 days prior to the date 
that the rating reduction became effective.  However, the RO 
extended the rating for 60 days from the date of the decision 
to propose the reduction, and notified the veteran soon 
thereafter.  Thus, the procedural requirements of R&PR 
1009(E), as in effect in October 1946, were met.  See also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(failure in the duty to assist cannot constitute CUE).  

The veteran's representative contends that the issue as 
stated in the Board's decision incorrectly placed the burden 
on proof on the veteran.  The Board's February 1947 statement 
of the issue identifies the claim as an appeal for an 
increased evaluation or as a claim for reinstatement of the 
former rating.  The Board described the issue on appeal 
differently than the Board would describe an appeal on the 
same issue now.  Nevertheless, the Board discussed whether 
the preponderance of the evidence supported the RO's findings 
that the veteran's service-connected disability had 
materially improved.  The Board also discussed whether the 
evidence established, by preponderance, that the reduction to 
a noncompensable evaluation was warranted.   

The Board determined that there was no medical evidence that 
the veteran was still manifesting a psychosis, and found, as 
a matter of fact, that the evidence showed that the veteran's 
psychosis was in "complete remission," so as to support the 
termination of compensation, while leaving intact the grant 
of service connection for the psychosis.  Although the Board 
did not formally frame the claim as an appeal of the 
propriety of the reduction, nevertheless, the Board properly 
considered that the burden of proof was on VA to determine 
whether the rating reduction was supported.  See Herndon v. 
Principi, 311 F.3d 1121, 1124-26 (Fed.Cir.2002) (Federal 
Circuit observed that, where that appellant had appealed from 
an RO decision terminating his rating of total disability 
based on individual unemployability (TDIU) and the SOC had 
characterized the issue as entitlement to a TDIU rating, that 
SOC was statutorily adequate, i.e, it covered both 
termination and entitlement, and the issue of termination had 
been placed in appellate status before the Board).  The Board 
finds that the imprecise statement of the issue on appeal in 
the 1947 Board decision is not dispositive to establish that 
there was CUE in the 1947 Board decision.  

The Board notes the contention that the VA examiner who 
conducted the veteran's examination did not determine 
medically that the veteran's psychosis was in "complete" 
remission.  The VA examination report stated that the 
appropriate diagnosis in October 1946 was "[p]sychosis (in 
remission)."  The examiner stated that the veteran denied 
suicidal ideas, hallucinations, or delusions at the time of 
the 1946 examination.  The Board notes that, when the veteran 
was examiner in 1945, he reported that those symptoms were 
present.  In 1945, the veteran reported that he secluded 
himself.  In 1946, the veteran reported that he was going out 
with girls on Saturday nights and enjoyed going out in 
crowds.  The examination report in 1945 discussed that 
indications that the veteran had improved "in many ways," 
and the 1946 VA examination report showed continued 
improvement.  Thus, the determination that a rating reduction 
was warranted was not, in fact, based on a single 
examination.  

The examiner who conducted the 1945 VA examination commented 
that it was difficult to determine how much of the veteran's 
total industrial incapacity was due to the service-connected 
psychosis and how much was due to the veteran's diagnosed 
mental deficiency.  The examiner who conducted the 1946 VA 
examination stated that the veteran was making as good an 
occupation and social adjustment as he would have if no 
psychiatric disorder were present.  The Board's statement 
that there was "complete" remission is a statement of fact 
which is supported by a detailed psychiatric examination.  
The Board's statement that the veteran's psychosis was in 
complete remission is a matter of fact which is supported by 
the evidence as a whole.  Disagreement with the Board's 
characterization of the evidence does not establish that 
there was CUE in the Board's decision.  Luallen, supra.  

The only evidence of record in 1947 not in accord with the 
rating reduction was a lay statement from the veteran's 
fiduciary to the effect that the veteran seemed unchanged.  
The 1947 Board decision did not specifically discuss this lay 
statement, and did not specify that this lay statement as 
favorable to the veteran's appeal.  The Board's decision did 
discuss the fact that the veteran had been diagnosed as 
having a congenital mental defect.  This discussion in 
essence explained why a lay statement, such as that of the 
fiduciary, about the manifestations or severity of the 
veteran's service-connected psychiatric disability, would not 
be of persuasive value when weighed against the medical 
evidence supporting the rating reduction.  

The representative's argument that there was CUE in the 
affirmance of a reduction from 100 percent to noncompensable 
because the Board characterized the medical evidence as 
showing that the psychosis was in "complete" remission, 
when the assigned medical diagnosis was, "[p]sychosis (in 
remission)," is a disagreement with how the Board evaluated, 
weighed, or described the facts.  Such disagreement does not 
constitute CUE.  Luallen, 8 Vet. App. at 95.  

The veteran has not demonstrated any alleged error in 
application of the regulations which, if corrected or not 
made, would have changed the outcome of the claim.  In 
particular, the Board notes that all the evidence of record 
except the statement of the fiduciary supported a finding 
that the severity of the veteran's psychosis was decreasing 
and that his industrial capacity was increasing.  

The veteran's fiduciary submitted an appeal, establishing 
that any procedural due process error did not prevent the 
veteran's representative from obtaining appellate review.   
The veteran has not established that any error in fact-
finding was an undebatable error of the sort that would, had 
it not been made, have compelled a different outcome.  

Given the law and facts considered at the time of the 
February 1947 Board decision, there was more than a 
preponderance of the evidence of record to support the 
reduction of the evaluation assigned for the veteran's 
service-connected psychosis.  The motion for revision of the 
February 1947 Board decision on the basis of CUE must be 
denied.  


ORDER

The veteran's motion to revise a February 14, 1947, which 
affirmed a reduction from 100 percent to noncompensable for 
service-connected psychosis, on the basis of clear and 
unmistakable error, is denied.




                       
____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



